      Case 3:19-cv-01182-K Document 9 Filed 05/30/19               Page 1 of 2 PageID 44



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TACTUS TECHNOLOGIES LLC,
                                                     Case No. 3:19-cv-01182-K
                         Plaintiff,
 v.                                                  PATENT CASE

 LG ELECTRONICS U.S.A., INC.,                        JURY TRIAL DEMANDED

                          Defendant.


                  UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                         ANSWER OR OTHERWISE PLEAD

         Plaintiff Tactus Technologies LLC, (“Tactus”), by and through its counsel, and subject to

the Order of the Court, hereby moves to extend the time within which LG Electronics U.S.A.,

Inc. (“LG” or “Defendant”) may move, answer, or otherwise respond to the Complaint by forty-

five (45) days, through and including July 22, 2019

         Tactus makes this motion in response to request from Defendant’s in-house counsel.

Defendant has not yet retained outside counsel in this matter. There have been no previous

extensions requested in this case. A proposed Order is attached hereto for the convenience of the

Court.




                                                 1
    Case 3:19-cv-01182-K Document 9 Filed 05/30/19                 Page 2 of 2 PageID 45



DATED: May 30, 2019                          /s/ Timothy E. Grochocinski
                                             Timothy E. Grochocinski (IL Bar No. 6295055)
                                             tim@nbafirm.com
                                             Joseph P. Oldaker (IL Bar No. 6295319)
                                             joseph@nbafirm.com
                                             NELSON BUMGARDNER ALBRITTON PC
                                             15020 S. Ravinia Ave., Suite 29
                                             Orland Park, Illinois 60462
                                             P. 708-675-1975

                                             Brent Bumgardner (Texas Bar No. 00795272)
                                             brent@nbafirm.com
                                             NELSON BUMGARDNER ALBRITTON PC
                                             3131 West 7thh Street, Suite 300
                                             Fort Worth, Texas 76107
                                             P. 817-377-9111

                                             COUNSEL FOR PLAINTIFF
                                             TACTUS TECHNOLOGIES LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record via CM-ECF on May 30, 2019. In addition, a copy of the foregoing was served on
Defendant’s in-house counsel who requested the extension.

                                                    /s/ Timothy E. Grochocinski




                                                2
